I am unable to concur in the conclusion reached in the Department opinion. It seems to me that in connection with an admitted inadequacy of consideration so gross as "to shock the conscience" there are circumstances sufficient to fairly warrant the conclusion of the trial court that the case is governed by the equitable doctrine enunciated in such cases asOdell v. Cox, 151 Cal. 70, [90 P. 194]. The correctness of the views expressed in that case has never been questioned. In fact, they were expressly affirmed and applied in Winbigler v.Sherman, *Page 678 175 Cal. 270, [165 P. 943], and the doctrine of the two cases was recognized and approved in Rauer v. Hertweck, 175 Cal. 278, [165 P. 946], the opinion in the last-named case being subscribed by the very justices who concurred in Winbigler v.Sherman, supra.